Dismiss and Opinion Filed November 19, 2015




                                       S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-95-00733-CV

                        EARL STEPHENSON, Appellant
                                     V.
    SMS FINANCIAL II, L.L.C., AN ARIZONA LIMITED LIABILITY COMPANY,
                                   Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 94-11846-A

                              MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       This appeal was abated in 1996 due to the filing of bankruptcy by appellant. In response

to the Court’s October 28, 2015 letter inquiring about the status of the bankruptcy proceeding,

appellant filed a motion to dismiss the appeal. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).



950733F.P05                                      /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

EARL STEPHENSON, Appellant                            On Appeal from the 14th Judicial District
                                                      Court, Dallas County, Texas
No. 05-95-00733-CV          V.                        Trial Court Cause No. 94-11846-A.
                                                      Opinion delivered by Chief Justice Wright,
SMS FINANCIAL II, L.L.C., AN                          Justices Lang-Miers and Stoddart
ARIZONA LIMITED LIABILITY                             participating.
COMPANY, Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee SMS Financial II, L.L.C., an Arizona Limited Liability Company recover
its costs of this appeal, if any, from appellant Earl Stephenson and the cash deposit in lieu of cost
bond. After all costs have been paid, we ORDER that the balance, if any, of the cash deposit in
lieu of cost bond be returned to appellant Earl Stephenson.


Judgment entered November 19, 2015.




                                                –2–